Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is responsive to the application filed on 12/10/2019. 
Claims 1-20 are presented for examination. 
References in applicant's IDS form 1449 received on 12/10/2019 and 08/18/2020 have been considered by the examiner. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-20 are directed to a system which are statutory classes of invention.    
Nevertheless, independent claim 1 is directed in part to an abstract idea. The claims are drawn to commercial or legal interactions (under certain methods of organizing human activity), or article information reading, in this case. The independent claims recite the reading, detecting and starting reading on condition that the change in the brightness is detected, steps  which are done by using generic computing components. If the claim limitations, under the broadest reasonable interpretation, covers performance of the limitations as a commercial or legal 
This judicial exception is not integrated into a practical application because the claims as a whole merely describes the concept of article information reading  using these additional elements: apparatus. These additional elements in these steps are recited at a high-level of generality such that it amounts to more than mere instructions to apply the exception using a generic computer component. Accordingly, there are no additional elements to integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of apparatus to perform these steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Matsunhisa et al. “Us 2011/0147454 A1” (Mat).
Regarding Claims 15:  An article information reading method, comprising: 
reading, from an image captured by an imaging section (at least see Mat Abstract; Fig. 1),
a code symbol attached to an article (at least see Mat Abstract; Fig. 1; [002]-[0025]);
detecting a change in brightness from the image captured by the imaging section (at least see Mat Abstract; [0037])
starting reading on condition that the change in the brightness is detected (at least see Mat Abstract; Fig. 3).
Regarding Claims 16:  The method according to claim 15, further comprising: controlling, based on an operation state of the reading and an operation state of the detecting, brightness of an illuminating section that illuminates an imaging range of the imaging section (at least see Mat Fig. 6).
Regarding Claims 17:  The method according to claim 16, further comprising: on condition that reading does not read the code symbol for a first predetermined time, ending the reading, and changing an illumination state of the illuminating section from a first illumination state in which the illuminating section is emitting light at maximum brightness to a second illumination state in which the brightness of the illuminating section is reduced (at least see Mat [0055]).
Regarding Claims 18: The method according to claim 17, further comprising: after changing the illumination state to the second illumination state, changing, on condition that brightness of the image captured by the imaging section is a first predetermined value or more for a second predetermined time, the illumination state of the illuminating section to a third illumination state in which the illuminating section is extinguished (at least see Mat [0043]).
Regarding Claims 19:   The method according to claim 18, further comprising: if the illumination state of the illuminating section is the second illumination state or the third illumination state, on condition that a change in brightness from the image captured by the imaging section is detected, starting the reading, and changing the illumination state of the illuminating section to the first illumination state (at least see Mat [0049]).
Regarding Claims 20:  The method according to claim 19, further comprising: if the illumination state is the third illumination state, changing section to the brightness of smaller than predetermined the illumination state of the illuminating second illumination state on condition that the image captured by the imaging section is a second predetermined value for a third time (at least see Mat Fig. 6)
Regarding Claims 1-14:  all limitations as recited have been analyzed and rejected with respect to claims 15-20.
Relevant Prior Art
The prior art made of record and not relied upon, which is considered pertinent to applicant's disclosure, are cited in the Notice of Reference Cited form (PT0-892).
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATEH M OBAID whose telephone number is (571)270-7121.  The examiner can normally be reached on Moday-Friday 8:00 A.M to 4:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/FATEH M OBAID/Primary Examiner, Art Unit 3627